                                                                  [Doc. No. 549]
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


MITSUBISHI TANABE PHARMA CORP.
et al.,

                      Plaintiffs,
       v.                                       Civil No. 17-5005 (RMB/MJS)

AUROBINDO PHARMA USA, INC.
et al.,

                      Defendants.


                          OPINION           &    ORDER

       This matter is before the Court on the motion to seal portions

of   stipulation    and   order     (“motion”)      [Doc.   No.   549]     filed   by

defendants MSN Laboratories Private LTD and MSN Pharmaceuticals,

Inc.    (collectively,      “defendants”).         Defendants     move     to   seal

portions of a stipulation and order reflected in Doc. Nos. 524,

536, which was signed by the Honorable Renée Marie Bumb, U.S.D.J.,

on March 11, 2021. The motion is supported by the Declaration of

James S. Richter, Esq. and an Index of Redactions [Doc. No. 549-

1]. No opposition was filed. The Court exercises its discretion to

decide defendants’ motion without oral argument. See FED. R. CIV.

P. 78; L. CIV. R. 78.1. For the reasons to be discussed, defendants’

motion is GRANTED.

       Plaintiffs   filed    this    patent      infringement     action    against

defendants alleging that defendants infringed claim 3 of U.S. Pat.

                                        1
No. 7,943,582 (“the ‘582 patent”) by filing applications with the

Food and Drug Administration (“FDA”) to market generic versions of

plaintiffs’ Invokana®. See Doc. No. 298 at 4213.                             In anticipation

of     the    parties’       filing      and       producing         sensitive    materials

throughout the course of this litigation, the Court entered a

Discovery Confidentiality Order [Doc. No. 53] to provide for

restricted         disclosure       of    “Documents[,]”             “Testimony[,]”        and

“Information” designated “Highly Confidential—Attorney Eyes Only”

or “Confidential.” Doc. No. 53 at 2, 7.

       It is well-established there exists “a common law public right

of access to judicial proceedings and records.” In re Cendant

Corp.,       260   F.3d   183,   192     (3d       Cir.   2001)      (citation     omitted).

Nonetheless, upon motion by a party “[t]his Court has the power to

seal    where      confidential       information         may     be    disclosed     to   the

public.” IQVIA Inc. v. Veeva Sys., Inc., No. 2:19-CV-15517-CCC-

MF, 2020 WL 7081736, at *1 (D.N.J. Apr. 15, 2020). When a party

files a motion to seal, it must demonstrate that “good cause”

exists for protection of the material at issue. Securimetrics,

Inc. v. Iridian Techs., Inc., C.A. No. 03-4394 (RBK), 2006 WL

827889, at *2 (D.N.J. Mar. 30, 2006). Good cause exists when a

party makes “a particularized showing that disclosure will cause

a    ‘clearly      defined    and     serious       injury      to     the    party   seeking

closure.’” Id. (citing Pansy v. Borough of Stroudsburg, 23 F.3d

772, 786 (3d Cir. 1994)). FED. R. CIV. P. 26(c)(1)(G) authorizes the

                                               2
Court to “protect materials containing ‘trade secret[s] or other

confidential research, development, or commercial information’ to

prevent    harm    to     a    litigant’s        competitive        standing     in      the

marketplace.” IQVIA Inc., 2020 WL 7081736, at *1 (citing Zenith

Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 529 F. Supp.

866,    889-91    (E.D.       Pa.   1981)).       “Broad    allegations        of     harm,

unsubstantiated by specific examples or articulated reasoning,”

however, cannot         establish     good       cause.    Pansy,    23   F.3d      at   786

(citation omitted). Further, “it is well-settled that a party’s

classification of material as protected or confidential does not

automatically satisfy the criteria for sealing pursuant to Local

Civil Rule 5.3.” In re: Benicar (Olmesarten) Prods. Liab. Litig.,

C.A. No. 15-2606 (RBK/JS), 2016 WL 266353, at *3 (D.N.J. Jan. 21,

2016). In this District, motions to seal are governed by Local

Civil Rule 5.3(c), which requires the moving party to describe:

(a) the nature of the materials or proceedings at issue; (b) the

legitimate private or public interest which warrants the relief

sought; (c) the clearly defined and serious injury that would

result if the relief sought is not granted; and (d) why a less

restrictive alternative to the relief sought is not available.

       The Court has reviewed the materials subject to seal in detail

to decide this motion and finds that defendants have sufficiently

described the nature of the materials it seeks to seal and redact.

The subject materials concern sensitive information pertaining to

                                             3
marketing    sales,     business       strategy,       and        other     business

information. The Court agrees with defendants that there exists a

legitimate privacy interest in keeping the subject materials under

seal.   Specifically,    the   Court       finds   that,     if    disclosed,     the

information identified in these materials would afford the public

insight into defendants’ private business operations and unfairly

harm defendants’ interests by way of competitive disadvantage in

the   pharmaceutical    marketplace.        The    Court   further        finds   that

defendants   have   sufficiently       restricted      the    portions       of   the

documents proposed for redaction and there is no less restrictive

alternative than to redact the limited portions identified.

      Accordingly, for the foregoing reasons,

      IT IS HEREBY ORDERED this 2nd day of July 2021, that the motion

to seal portions of stipulation and order [Doc. No. 549] is

GRANTED; and it is further

      ORDERED the Clerk of the Court is directed to maintain under

seal Doc. Nos. 524 and 536; and it is further

      ORDERED that to the extent not already done, the parties shall

file redacted copies of Doc. Nos. 524 and 536 in accordance with

this Order by July 23, 2021.

                                   s/ Matthew J. Skahill
                                   MATTHEW J. SKAHILL
                                   United States Magistrate Judge


At: Camden, New Jersey


                                       4
